Citation Nr: 1422475	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to September 1974.  He died in July 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  There has been no demonstration by a DD Form 214, or an original Certificate of Discharge by a United States service department, that the appellant had the requisite military service as required by law for eligibility for one-time payment from the FVEC Fund.

2.  The P.A., A.G.O. Form No. 55 (Philippine Army Certificate of Discharge) associated with the claims file does not correctly identify the Veteran.  

3.  The National Personnel Records Center (NPRC) has stated that the appellant had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met. 38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the present claim, the VCAA is not applicable.  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Nonetheless, the appellant was informed of the necessary requirements for substantiating the claim in VA correspondence in May 2010.

Legal Criteria

Under the American Recovery and Reinvestment Act, a one-time benefit was provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation (FVEC) Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service. 38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Analysis

The American Recovery and Reinvestment Act of 2009 was signed into law on February 17, 2009.  In March 2009, the Veteran filed a claim for FVEC benefits.  He died in July 2009.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.

At issue is whether the Veteran was an eligible person.  The claims file includes four DD 214 Forms for the Veteran's service between 1954 and 1974; however, it does not include a DD Form 214 for requisite service for FVEC payment. 

The Veteran contended that he served with A Company, Squadron C, Cabangan Sector, Magsaysay Unit from October 1944 to August 1946.  (See VA Form 21-4138.)  The claims file includes a VA Form 21-3101, Request for Information from the RO to the National Personnel Records Center (NPRC).  The NPRC response reflects that the Veteran "has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  Thus, the evidence is against a finding that the Veteran an eligible person for FVEC payment. 

The claims file also includes a "Certification" from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, (OTAG-NRD) dated in December 2009.  It reflects that the Veteran served in the Guerrillas with dates of recognition of January 1945 to March 1945, and a revised date of recognition in 1944,  The Board notes that the form has two different spellings for the Veteran's last name; the name under which the individual was "carried" is not spelled the same as the Veteran's last name.  The Certification also notes "NMI" (no middle initial) for the individual; the Veteran does have a middle name.  The Certification also reflects that there is no record on file of a discharge; thus, it does not contain a character of service.  In addition, and importantly, this document does not meet the requirements of 38 C.F.R. § 3.203(a).  The NPRC reviewed a copy of the OTAG-NRG and still found that the Veteran did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerillas.  

The claims file includes a P.A., A.G.O. Form No. 55 (Philippine Army Certificate of Discharge).  It reflects that an individual, C.D.M., had service from October 1944 to August 1946.  The Board finds that this document is not sufficient proof that the Veteran had requisite service.  The Board acknowledges that the certificate lists the name of an individual which is nearly identical to the Veteran and notes the same province of birth; however, the last name is spelled slightly differently from the Veteran's and the age would not have been the correct age of the Veteran.  The Veteran was born in November 1926; thus, he would have been 17 when enlisted in October 1944.  However, the discharge certificate reflects that the individual listed was 19 years of age when enlisted.  Neither the Veteran, nor the appellant, has alleged that the Veteran had an alternate name spelling and birthdate in 1924.  The other documents in the claims file (e.g. DD 214s, passport, death certificate) do not contain an alternate spelling or a birthdate in 1924 for the Veteran.  

In addition, recognition of service by the Philippine Government is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  (The proper course for an appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department. See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)).  

The Board acknowledges that in a September 2009 rating decision, the RO, in the introduction section, stated that the Veteran had served in the Philippine Commonwealth Army; however, this statement is not binding on the Board in this matter.  The Board also acknowledges that in its Request for Information (VA Form 21-3101), the RO stated that the Veteran's name was listed in the Reconstructed Recognized Guerilla Roster (RRGR) maintained by the RO.  This list is not sufficient to warrant FVEC payment.  As noted above, the NPRC, which was aware of the RRGR list, still found that the Veteran did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerillas.  The RRGR is not sufficient upon to which to base FVEC as it does not meet the requirements of 38 C.F.R. § 3.203(a).

Based upon the record in this case, the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Such service is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


